Citation Nr: 1036995	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for seasonal allergies.  

2.  Entitlement to service connection for hemorrhoids. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 
2005.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Wichita, Kansas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In February 
2009, the matters were remanded to the agency of original 
jurisdiction for additional development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that the Veteran withdrew a hearing request in 
correspondence received in February 2009.  


FINDINGS OF FACT

1.  There is competent evidence tending to establish that 
seasonal allergies are related to service.  

2.  There is competent evidence tending to establish that 
hemorrhoids are related to service.  


CONCLUSIONS OF LAW

1.  Seasonal allergies were incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  Hemorrhoids were incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Initially, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's 
claims are being granted.  As such, any deficiencies with regard 
to VCAA are harmless and nonprejudicial.

The Veteran asserts entitlement to service connection for 
seasonal allergies and hemorrhoids.  Having reviewed the record, 
the Board finds a relative equipoise in the evidence, and thus, a 
finding in favor of service connection is supportable.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a comparative 
study must be made of its severity at enlistment and 
subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress or 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2009).

The April 1999 service entrance examination report shows that the 
nose and sinuses were normal and that the anus and rectum were 
normal.  On the accompanying medical history, the Veteran denied 
having or having had sinusitis, hay fever and piles or rectal 
disease.  There is no clear and unmistakable evidence that a 
relevant disability existed prior to service entrance, and thus, 
the Veteran is entitled to the presumption of soundness at 
service entrance.   

Further, in addition to a history of allergies and hemorrhoids 
noted at separation, the April 2009 VA examiner stated that the 
documented evidence suggested relevant in-service treatment, to 
include evidence of a prior hemorrhoid, and noted a pile or skin 
tag on examination.  The examiner concluded that it was at least 
as likely as not (50/50 probability) that seasonal allergies and 
hemorrhoids were related to service.  

To the extent that Veteran is or has been asymptomatic during a 
relevant period, private records, dated in July 2004 and July 
2006 reflect document hemorrhoids and the April 2009 VA examiner 
noted a diagnosis of seasonal allergies in May 2006.  A current 
disability is established when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that 
the degree of impairment is for consideration in association with 
the evaluation assigned following the implementation of the grant 
herein.  

In this case, the Board finds the April 2009 VA examination and 
opinion to be adequate for a determination.  The examiner 
reviewed the claims file, provided a rationale for the opinion 
based on reliable principles and sound reasoning, and the opinion 
is consistent with the Veteran's history noted at separation or 
the September 2005 VA examination report.  Thus, a finding in 
favor of service connection is warranted.  

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.  







ORDER

Service connection for seasonal allergies is granted.  

Service connection for hemorrhoids is granted



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


